— Motion by the petitioner to suspend respondent from the practice of law based on his conviction in the Supreme Court, Rockland County, on December 11, 1981, on his plea of guilty to issuing a bad check in violation of section 190.05 of the Penal Law; and for other relief. Respondent was admitted to practice in this court on June 17, 1964 under the name of Sheldon Laurence Bader. Motion granted. Respondent is suspended, effective March 11,1983, the date his conviction was filed with this court. Pursuant to statute (Judiciary Law, § 90, subd 7) the Grievance Committee for the Ninth Judicial District is hereby authorized to institute and prosecute a disciplinary proceeding in this court, as petitioner, against Sheldon Bader based upon respondent’s conviction of a serious crime, his failure to file such conviction, two other complaints of professional misconduct and on any other charges of professional misconduct by said attorney which may come to the committee’s attention. Gary L. Casella, Esq., of 200 Bloomingdale Road, White Plains, New York, Chief Attorney for the Grievance Committee for the Ninth Judicial District, is designated as counsel to prosecute the proceeding on behalf of said committee. The issues raised by the petition and the answer are referred to William F. Bank, Esq., c/o Anderson, Banks, Moore & Hollis, 61 Smith Ave., Mount Kisco, New York 10549, as special referee, to hear and to report, with his findings upon each of the issues. Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.